PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/947,736
Filing Date: 6 Apr 2018
Appellant(s): The Toronto-Dominion Bank



__________________
Robert Graham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roffey (US 2018/0053157 A1) in view of Clark et al. (US 2016/0253663 A1).
Applicant's arguments filed  April 11, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the Office has not Demonstrated that the Subject Matter of Independent claims 1, 8, and 15 is Obvious in view of the Cited References
Applicant asserts that the Solution of Independent Claims 1, 8, and 15 is not a combination of “Prior Art Elements According to their Established Functions”
First, Applicant asserts that the combination of references does not teach or suggest “(a) a point-of-sale terminal that is configured to “(b) generate an authorization request message, the authorization request message including the received token identifier and the primary authorization value”; “(c) generate an update command by (i) selecting a rule from a rules database, and (ii) generating a secondary authorization value from at least the selected rule, the update command including the received token identifier and the secondary authorization value, the rules database comprising at least one of the rules”; and “(d) transmit the authorization request message and the update command to the computer server’, and a computer server that is configured to “(a) receive the authorization request message and the update command from the point-of-sale terminal”; “(b) authorize a transaction characterized by the received token identifier and the primary authorization value, and transmit to the point-of-sale terminal an authorization response message confirming authorization of the transaction” because Roffey does not describe any embodiment in which the token transaction computer receives from the POS device a first message that specifies a first amount, receives from the POS device a second message that specifies a second amount, and authorizes a transaction for the first amount after receiving both the first message and second message.  Examiner respectfully disagrees. Under the broadest reasonable interpretation, the claims must be consistent with the specification but  it is important not to import into a claim limitations that are not part of the claim (MPEP 2111.01).   As claimed, the limitations recite 1) a first amount (primary authorization value); 2) a request message that specifies a first amount (authorization request message with token and primary authorization value); 3) receive the request message and update command to generate a second value from the POS device; 4) confirm the first amount by transmitting a response message to the POS device; and 5) post the second amount associated with the token identifier (see Pgs. 6 and 7 of Final rejection dated September 19, 2021).  In other words, the limitations recite a single request message that specifies a first amount and generates a second amount use an update command and a single response message that authorizes the transaction after receiving the single request message. The claimed limitations do not recite a first and second message that is received  from the POS device before the first transaction amount is authorized.
Second, Applicant asserts that the combination of references do not teach or suggest “(c) without referencing the rules database and without first responding to the update command, post the secondary authorization value to the ledger associated with the received token identifier” for the same reasons stated above regarding the first and second message.  The same argument presented in part 1  applies here also.
Applicant presents items of pgs. 17-19 and 23-25 that were filed in petitions dated December 16, 2021 and February 4, 2022.   These items are petitionable matters to the Technology Center (TC) and not appealable matters to the Board.  As such, Examiner will focus on arguments regarding the merits only that are appealable to the Board.
Third, Applicant asserts that Roffey does not describe any embodiment in which “the token transaction computer updates the consumer’s e-wallet with the value-added token after authorizing the transaction (for the undiscounted value less the value-added bonus). Instead, Roffey only discloses that the token transaction computer sends the modified transaction request message 109 to the issuer authorization system “to indicate to the appropriate issuers’ authorization system that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token” and “the POS device determines the value-added bonus, and transmits to the token transaction computer a message that identifies the value-added bonus. Instead, Roffey discloses that the token transaction computer determines the value-added bonus from the value-added bonus rules in the datastore.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the token transaction computer updates the consumer’s e-wallet with the value-added token after authorizing the transaction (for the undiscounted value less the value-added bonus). Instead, Roffey only discloses that the token transaction computer sends the modified transaction request message 109 to the issuer authorization system “to indicate to the appropriate issuers’ authorization system that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token” and “the POS device determines the value-added bonus, and transmits to the token transaction computer a message that identifies the value-added bonus. Instead, Roffey discloses that the token transaction computer determines the value-added bonus from the value-added bonus rules in the datastore.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth, Applicant asserts that Clark does not describe any embodiment in which a merchant terminal determines the second transaction value from a set of rules.  Examiner respectfully disagrees. The claimed limitation recites “without referencing the rules database and without first responding to the update command, post the secondary authorization value to the ledger associated with the received token identifier.” Clark teaches maintained and adjusting balances in the ledger. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a merchant terminal determines the second transaction value from a set of rules) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that the Final Office Action fails to Demonstrate that the Person of Ordinary Skill would have Arrived at the Solution Recited in Independent claims 1, 8, and 15.
Applicant asserts that the Examiner’s statement of motivation is insufficient to demonstrate that the person of ordinary skill would have arrived at the solution as claimed.  Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Roffey and Clark disclose payment transactions using a merchant device.  Clark is cited to teach the adjusting of the balance to the ledger.
Applicant asserts that the Office has not Demonstrated that the Subject Matter of Dependent Claims 2, 9 and 16 is Obvious in view of the Cited Reference
Applicant asserts that he Solution of Dependent Claims 2, 9 and 16 is Not a Combination of “Prior Art Elements According to their Established Functions”
Applicant asserts that Roffey does not disclose or suggest that the POS device confirms that any token authentication correlates with a range of token authentication information.  Examiner respectfully disagrees.  Paragraph [0341] of Roffey discloses, “The e-wallet user may then use the kiosk 189 to access the e-wallet's electronic value token exchange program and the kiosk 189 may be further used to facilitate and complete any requested electronic value token exchange.” In this case, the merchant device (kiosk) is used to complete the requested token value exchange with various value tokens.
Applicant asserts that the Final Office Action Fails to Demonstrate that the Person of Ordinary Skill Would Have Arrived at the Solution Recited in Dependent Claims 2, 9 and 16
Applicant asserts that the Examiner’s statement of motivation is insufficient to demonstrate that the person of ordinary skill would have arrived at the solution as claimed.  Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Roffey and Clark disclose payment transactions using a merchant device.  Clark is cited to teach the adjusting of the balance to the ledger
Applicant asserts that Office has not Demonstrated that the Subject Matter of Dependent Claims 5, 12 and 19 is Obvious in view of the Cited References
Applicant asserts that the Solution of Dependent Claims 5, 12 and 19 is Not a Combination of “Prior Art Elements According to their Established Functions”
Applicant asserts that Roffey does not disclose or suggest  “wherein the point-of-sale terminal is configured to compute the secondary authorization value from the primary authorization value and the selected rule” because Roffey does not disclose that the POS device determines the value-added bonus from the transaction amount.  Examiner respectfully disagrees.  Paragraph [0333] of Roffey discloses, “if it is determined that the electronic value token is eligible to be purchased at a discount, the message 106 received from the point of sale device 111 is modified by the message modification unit 154 (and forwarded as message 109) to indicate to the appropriate issuers' authorization system 160 that the electronic value token will be added to the electronic wallet for one amount, but that the customer will be charged a lesser amount reflecting the discount associated with the electronic value token”.  In this case, the merchant device (point of sale device) determines the secondary value (discount) based on the primary value (purchase price).
Applicant asserts that the Final Office Action Fails to Demonstrate that the Person of Ordinary Skill Would Have Arrived at the Solution Recited in Dependent Claims 5, 12 and 19
Applicant asserts that the Examiner’s statement of motivation is insufficient to demonstrate that the person of ordinary skill would have arrived at the solution as claimed.  Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Roffey and Clark disclose payment transactions using a merchant device.  Clark is cited to teach the adjusting of the balance to the ledger.
Applicant asserts that the Office has not Demonstrated that the Subject Matter of Dependent Claims 6 and 13 is Obvious in view of the Cited References 
Applicant asserts that the Solution of Dependent Claims 6 and 13 is Not a Combination of “Prior Art Elements According to their Established Functions”
Applicant asserts that Clark does not teach “wherein the computer server is configured to post the secondary authorization value by updating the associated ledger with the secondary authorization value after authorizing completion of the transaction.”  Examiner respectfully disagrees.  Paragraph [0053] of Clark discloses “the TVAM 108 may maintain and adjust balances in the ledger 120. In some embodiments, the TVAM 108 identifies the account in order to identify a current balance associated with the account.”  In this case, the adjustment of the ledger happens after the authorization request message authorizes the first amount.
Applicant asserts that the Final Office Action Fails to Demonstrate that the Person of Ordinary Skill Would Have Arrived at the Solution Recited in Dependent Claims 6 and 13
Applicant asserts that the Examiner’s statement of motivation is insufficient to demonstrate that the person of ordinary skill would have arrived at the solution as claimed.  Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Roffey and Clark disclose payment transactions using a merchant device.  Clark is cited to teach the adjusting of the balance to the ledger.
 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600             
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.